Citation Nr: 0927411	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from July 1942 to March 1944.  He died in May 1997.  
The Appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
her cause-of-death claim.

In May 1999, the Board remanded the widow-Appellant's claim 
to RO for further development and consideration.

In July 2000, the Board issued a decision also denying the 
widow-Appellant's claim, and she appealed to the United 
States Court of Appeals for Veterans Claims (CAVC/Court).  In 
May 2001, the CAVC vacated the Board's decision and remanded 
the case due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which had established enhanced 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In June 2002 the Board issued a decision again denying the 
Appellant's claim, and she again appealed to the CAVC.  In 
April 2004 the CAVC again vacated the Board's decision and 
again remanded the claim for failure to comply with the VCAA.  
The CAVC entered judgment in May 2004.  The Department of 
Justice appealed the CAVC's decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court), 
which summarily affirmed the CAVC's decision in April 2008.  
In June 2008 the CAVC sent the Appellant a letter notifying 
her that the file was being returned to the Board.



In August 2008, the Appellant sent a letter to the Board 
requesting additional time to submit supporting evidence.  In 
September 2008, the Board sent her a letter in response 
indicating her request had been granted.  She requested 
additional time in December 2008, which the Board granted 
later that same month.  She was given until March 7, 2009, to 
submit any additional evidence.  Her attorney indicated in 
March 2009, prior to the deadline, that no additional 
argument or evidence was being submitted at that time and 
that they were requesting, instead, that the Board proceed 
with its review of the appeal.

In March 2009, to comply with the CAVC's directives, the 
Board remanded this case to the RO via the Appeals Management 
Center (AMC) for further VCAA notice in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The remand 
was also to provide still additional VCAA notice to comply 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But as will be explained, the Board is not satisfied there 
was substantial compliance with its March 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, 
regrettably, the Board is again remanding this case to the RO 
via the AMC.

The appellant recently submitted a statement in April 2009 
indicating she wanted The Carpenter Law Firm "to be closed 
as far as being connected with [her] appeal."  Based on this 
statement, it is unclear whether she still wants to be 
represented by this attorney in this appeal.  In advancing 
her appeal on the docket in July 2009 (see 8 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008)), the Board sent 
a copy of the advance on the docket letter to her attorney.  
If she is indeed revoking this attorney's right to represent 
her in this appeal, then she needs to give clearer indication 
of this.  In meantime, the Board will still consider this 
attorney as her representative.


REMAND

As already alluded to, in the prior March 2009 remand, the 
Board indicated the widow-appellant needed to be provided 
additional VCAA notice in compliance with Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  The Court's decision in 
Hupp held that for Dependency and Indemnity Compensation 
(DIC) benefits, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

On remand, the RO sent the Appellant a letter in April 2009 
describing the general process for pursuing a DIC claim, 
including when the claim is based on a service-connected 
disability established during the Veteran's lifetime or, 
instead, on a condition not yet service connected.  So the 
letter satisfied the second and third Hupp requirements 
discussed above.  The letter did not, however, satisfy the 
first requirement of Hupp by also indicating the conditions 
for which the Veteran was service connected at the time of 
his death.  Arguably, the widow-appellant already knows these 
conditions (neurasthenia and recurrent rheumatic fever) 
because the Board expressly identified them when previously 
denying her cause-of-death claim in July 2000 and June 2002.  
Since, however, those prior decisions have since been vacated 
- meaning, for all intents and purposes, they were never 
issued - the Board regrettably must again remand this case 
to the RO to provide this additional Hupp notice.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  As a supplement to the most recent 
April 2009 letter, send the Appellant 
another VCAA notice letter to meet the 
remaining requirement of Hupp by 
containing a statement of the conditions 
for which the Veteran was service 
connected at the time of his death, 
namely, neuroasthenia and recurrent 
rheumatic fever, both rated as 
noncompensable, i.e., zero-percent 
disabling.

2.  After giving the Appellant time to 
respond to this additional notice, and 
completing any necessary additional 
development, readjudicate the claim in 
light of any additional evidence.  If the 
claim is not granted to the Appellant's 
satisfaction, send her and her attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



